 


109 HR 4529 IH: Kalaupapa Memorial Act of 2005
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4529 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Case (for himself and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the establishment of a memorial within Kalaupapa National Historical Park located on the island of Molokai, in the State of Hawaii, to honor and perpetuate the memory of those individuals who were forcibly relocated to the Kalaupapa Peninsula from 1866 to 1969, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Kalaupapa Memorial Act of 2005. 
2.Establishment of memorial within Kalaupapa National Historical Park 
(a)In generalThe Secretary of Interior shall authorize Ka ‘Ohana O Kalaupapa, a non-profit organization consisting of patient residents at Kalaupapa National Historical Park, and their family members and friends, to establish a memorial at a suitable location or locations approved by the Secretary at Kalawao or Kalaupapa within the boundaries of Kalaupapa National Historical Park located on the island of Molokai, in the State of Hawaii, to honor and perpetuate the memory of those individuals who were forcibly relocated to Kalaupapa Peninsula from 1866 to 1969. 
(b)Design 
(1)In generalThe memorial authorized by subsection (a) shall— 
(A)display in an appropriate manner the names of the first 5,000 individuals sent to the Kalaupapa Peninsula between 1866 and 1896, most of whom lived at Kalawao; and 
(B)display in an appropriate manner the names of the approximately 3,000 individuals who arrived at Kalaupapa in the second part of its history, when most of the community was concentrated on the Kalaupapa side of the peninsula. 
(2)ApprovalThe size, design, and inscriptions of the memorial authorized by subsection (a) shall be subject to the approval of the Secretary of the Interior. 
 
